ORDER

PROST, Circuit Judge.
Upon review of the recently docketed appeals, 04-1446, 04-1450, the court considers whether the two previously filed *219appeals, 04-1353, 04-1354 should be dismissed as premature.
On June 15, 2004, we dismissed two appeals, 04-1312, -1313 as premature. However, there were also two other premature appeals, 04-1353, -1354. Appeals 04-1446, -1450 were timely filed.
Accordingly,
IT IS ORDERED THAT:
Appeals 04-1353, -1354 are dismissed as premature. Each side shall bear its own costs in 04r-1353, -1354. Ventana Medical Systems, Inc. has been designated as the appellant in 04-1446, -1450. Ventana’s opening brief in those appeals is due within 30 days of the date of filing of this order.